Order entered February 12, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01186-CR

                                LAURA SANDERS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. MB10-52665

                                           ORDER
       Appellant’s February 5, 2013 second motion for extension of the time to file appellant’s

brief is DENIED.

       We ORDER the trial court to conduct a hearing to determine why appellant’s brief has

not been filed.     In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeal, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeal, and

whether the record on appeal is incomplete or unavailable. See TEX. R. APP. P. 38.8(b). If the

trial court cannot obtain appellant’s presence at the hearing, the trial court shall conduct the

hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708 (Tex. App.–Corpus Christi

1987, no pet.) (per curiam). If appellant is indigent, the trial court is ORDERED to take such
measures as may be necessary to assure effective representation, which may include appointment

of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                   /s/    LANA MYERS
                                                          JUSTICE